DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.  The examiner notes that the withdrawn claims have further been cancelled.
Applicant’s election without traverse of claims 6-8 in the reply filed on 08/05/2022 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  the recitation “and the balance of Fe” should be changed to “and a balance of Fe”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the recitation “the number of rough rolling passes” should be changed to “a number of rough rolling passes”, the recitation “the number of finish rolling passes” should be changed to “a number of finish rolling passes”, the recitations of “the reduction in each pass” should each be changed to “a reduction in each pass”.  Appropriate correction is required.
Claim Interpretation
The examiner interprets the term “extra-thick” in claim 6 to be met by steel plate with a thickness of 80-100 mm because claim 6 further discloses that the billet is rolled into a steel plate with a thickness of 80-100 mm.
The examiner interprets “rack steel plate” to refer to steel plates that can be used in offshore drilling racks absent a specific indication to the contrary.
The examiner interprets “quenching temperature” to refer to a temperature used for heat treating prior to quenching the steel absent a specific indication to the contrary.
Claim Rejections - 35 USC § 112
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the recitation “785 MPA level” which is indefinite because it is unclear how this is intended to limit the steel, if the steel must merely have a yield and/or tensile strength of 785 MPa or greater, if it must have a yield strength of 795-980 MPa and a tensile strength of 865-980 MPa or a yield strength of ≥795 MPa and a tensile strength of ≥865 MPa as indicated in the specification [page 2, instant spec], or if it indicates something else.  The examiner interprets the limitation to refer to a yield and/or tensile strength of 785 MPa or greater based on broadest reasonable interpretation absent a specific indication to the contrary.  Claims 7-8 are further rejected as being indefinite for being dependent upon the indefinite claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitsuya et al. (US 2017/0088913 A1) herein Kitsuya, in view of Du et al. (CN 109402508 A, machine translation referred to herein as English equivalent) herein Du, as evidenced by Semiatin (Blanking of Low-Carbon Steel), as further evidenced by Lee (State of the Art Technology in Slab Continuous Casting).
Regarding claim 6, Kitsuya teaches:
A thick steel plate with a thickness of 100 mm or more that can be used in offshore structures [0001, Kitsuya].  Kitsuya does not specify the use of the steel for offshore drilling racks, however the examiner notes that the term “rack steel plate” is an instance of functional language that does not provide any further limitations beyond being a steel plate.  See MPEP 2173.05(g).
The steel is continuously cast as a slab [0035, Kitsuya].  Kitsuya does not specify the steel is a blank, however the examiner notes that a blank is merely a piece of metal having a predetermined contour for subsequent forming operations as evidenced by Semiatin [page 1 first paragraph, Semiatin] and so a slab meets the limitation of a blank.  Kitsuya does not specify that the slab has a thickness of 180-210 mm, however the examiner notes that casting of slabs of 200-300 mm is conventional in continuous casting as evidenced by Lee [page 4, Lee], the examiner submits it would have been obvious to one of ordinary skill in the art to use conventional continuous casting methods for producing the steel of Kitsuya absent a specific indication to the contrary because conventional methods are commonly used in the art and therefore it would be obvious to perform a conventional method absent a specific indication to perform an unconventional method.  The examiner notes that the overlap of the steel thicknesses of conventional casting methods and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Forging the steel with a cumulative working reduction of 15% or more [0109, Kitsuya].  Kitsuya does not specify forging to 160-170 mm, however the examiner notes that working of 15% or more of a steel slab of 200-300 mm will result in thicknesses overlapping with 160-170 mm to naturally flow.  See MPEP 2144.05(I) and 2145.  The examiner notes that a billet is commonly known in the art as steel in rectangular or bar form, which the examiner submits is met by the steel of Kitsuya after forging which is a steel slab that is forged using dies to have short and long sides [0104, Kitsuya] which the examiner submits meets the limitation of rectangular.
Heating the forged steel to Ac3-1250°C to uniformize the steel to austenite single phase structure [0120, Kitsuya].  The examiner notes that Ac3 depends on the composition of the steel and can range for example from 767°C to 937°C based on the example steels of Kitsuya [Table 1, Kitsuya] and so Ac3-1250°C overlaps with 1100-1200°C.  The examiner notes that the overlap of the forged steel heating temperatures of Kitsuya and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kitsuya does not specify holding the temperature for 2-4 hours, however the examiner submits that this step would have been obvious in view of Du.  Du teaches heating a forged steel blank with a furnace to 1100-1200°C and holding for 2-4 hours in order to ensure the blank is fully austenitized [page 4, Du].  The examiner submits it would have been obvious to one of ordinary skill in the art to use the holding time of Du in order to ensure the blank is fully austenitized.
The steel comprising a composition shown below in Table 1
Table 1
 
Instant claims, weight%
Kitsuya [0030, 0032, 0069]
C
0.08-0.15
0.08-0.20
Mn
0.60-1.5
0.5-5.0
Si
0.10-0.50
0.40 or less
S
0.002-0.005
0.0050 or less
P
0.005-0.015
0.015 or less
Ni
2.7-4.0
5.0 or less
Cr
0.40-1.00
3.0 or less
Mo
0.30-0.70
1.50 or less
Cu
0.10-0.40
0.50 or less
Nb
0-0.080
0.100 or less
V
0-0.10
0.200 or less
Ti
0-0.08
0.005-0.020
Al
0.02-0.08
0.080 or less
B
0.0008-0.0015
0.0030 or less
Fe and impurities
Balance
Balance


Hot rolling the steel involving two or more passes with a reduction ratio of 4% or more per pass [0123, Kitsuya] to a thickness of 100 mm or more [0046, Kitsuya].  Kitsuya does not specify initial and final temperatures for rough and finish rolling, however Kitsuya teaches reheating to Ac3-1250°C before hot rolling which the examiner notes overlaps with the instantly claimed temperature hot rolling temperatures.  The examiner notes that the overlap of the hot rolling temperatures of Kitsuya and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art to use the rolling temperatures of Du as a known equivalent in the art for steel hot rolling temperatures.  See MPEP 2144.06(II).  Du teaches that after reheating of a steel blank the blank is rough rolled with an entry temperature of 1050-1160°C and an exit temperature of 960-1080°C and a finish rolling entry temperature of 860-900°C and an exit temperature of 810-850°C [page 4, Du].  The examiner notes that the overlap of the hot rolling temperatures of the instant application and Kitsuya modified by Du is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Allowing the steel to cool [0126, Kitsuya] which the examiner submits can be considered as natural/air cooling by one of ordinary skill in the art.  Kitsuya does not specify cooling to room temperature, however the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would interpret the term “allowed to cool” to indicate natural cooling to ambient/room temperature.  Alternatively, the examiner submits that it would have been obvious to one of ordinary skill in the art to use the cooling temperature of Du as a known equivalent in the art for a hot rolled steel cooling temperature.  See MPEP 2144.06(II).  Du teaches cooling to room temperature after hot rolling [abstract, Du].
Heating the cooled hot-rolled steel followed by quenching [0126, Kitsuya] 
Tempering the quenched steel [0132, Kitsuya]
Kitsuya does not specify air cooling to room temperature, however the examiner submits absent a specific indication to actively cool the steel, one of ordinary skill in the art would allow the steel to cool as with the steel after hot rolling, which the examiner notes would involves natural/air cooling to room temperature.
Regarding claim 7, Kitsuya modified by Du teaches:
Hot rolling the steel involving two or more passes with a reduction ratio of 4% or more per pass [0123, Kitsuya] which the examiner notes overlaps with the claimed passes and reduction per pass.  The examiner notes that the overlap of the reduction ratios and rolling passes of the instant application and Kitsuya modified by Du is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitsuya et al. (US 2017/0088913 A1) herein Kitsuya, in view of Du et al. (CN 109402508 A, machine translation referred to herein as English equivalent) herein Du, in further view of Xue (CN 105671428 A, machine translation referred to herein as English equivalent), as evidenced by Semiatin (Blanking of Low-Carbon Steel), as further evidenced by Lee (State of the Art Technology in Slab Continuous Casting).
Regarding claim 8, Kitsuya modified by Du teaches:
The heat treatment temperature is Ac3-1050°C [0126, Kitsuya], as discussed above Ac3 depends on the composition of the steel and can range for example from 767°C to 937°C based on the example steels of Kitsuya [Table 1, Kitsuya] and so Ac3-1050°C overlaps with 900-930°C.  The examiner notes that the heat treatment temperatures of Kitsuya and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kitsuya modified by Du does not specify soaking for 90-120 minutes, however the examiner submits soaking for 1-3 hours would have been obvious in view of Xue.  Xue teaches keeping the steel at 820-860°C for 1-3 hours before quenching [page 5, Xue], the examiner notes that the temperature before quenching of Xue overlaps with the heat treatment temperature of Kitsuya modified by Du.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the soaking time of Xue for the heat treatment of Kitsuya modified by Du as a known equivalent in the art for steel heat treatment temperatures.  See MPEP 2144.06(II).  The examiner notes that the overlap of the heat treatment time of the instant application and Kitsuya modified by Du and Xue is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Quenching with water [0130, Kitsuya].  Kitsuya modified by Du does not specify the temperature of the water, however the examiner submits that the use of room temperature water would have been obvious in view of Xue.  Xue teaches quenching steel after heat treating using water at room temperature to cool the steel to room temperature [page 5, Xue], the examiner submits that one of ordinary skill in the art would recognize 20°C as being an example of room temperature.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the water temperature of Xue for the quenching of Kitsuya modified by Du as a known equivalent in the art for quenching.  See MPEP 2144.06(II).  The examiner notes that the overlap of the water temperature of the instant application and Kitsuya modified by Du and Xue is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Tempering at 450-700°C to remove residual stress [0132, Kitsuya].  The examiner notes that the overlap of the tempering temperatures of the instant application and Kitsuya is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kitsuya does not specify tempering for 60-90 minutes, however the examiner submits that tempering for 1-3 hours would have been obvious in view of Xue.  Xue teaches tempering at 470-510°C for 1-3 hours before cooling, the examiner notes the temperature tempering range of Xue falls within the tempering temperature range taught by Kitsuya.  The examiner submits it would have been obvious to one of ordinary skill in the art to use the tempering duration of Xue for the tempering of Kitsuya modified by Du as a known equivalent in the art for tempering.  See MPEP 2144.06(II).  The examiner notes that the overlap of the tempering duration of the instant application and Kitsuya modified by Du and Xue is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734